Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 1 of 38 PageID #: 2053
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 2 of 38 PageID #: 2054
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 3 of 38 PageID #: 2055
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 4 of 38 PageID #: 2056
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 5 of 38 PageID #: 2057
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 6 of 38 PageID #: 2058
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 7 of 38 PageID #: 2059
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 8 of 38 PageID #: 2060
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 9 of 38 PageID #: 2061
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 10 of 38 PageID #:
                                    2062
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 11 of 38 PageID #:
                                    2063
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 12 of 38 PageID #:
                                    2064
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 13 of 38 PageID #:
                                    2065
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 14 of 38 PageID #:
                                    2066
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 15 of 38 PageID #:
                                    2067
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 16 of 38 PageID #:
                                    2068
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 17 of 38 PageID #:
                                    2069
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 18 of 38 PageID #:
                                    2070
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 19 of 38 PageID #:
                                    2071
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 20 of 38 PageID #:
                                    2072
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 21 of 38 PageID #:
                                    2073
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 22 of 38 PageID #:
                                    2074
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 23 of 38 PageID #:
                                    2075
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 24 of 38 PageID #:
                                    2076
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 25 of 38 PageID #:
                                    2077
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 26 of 38 PageID #:
                                    2078
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 27 of 38 PageID #:
                                    2079
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 28 of 38 PageID #:
                                    2080
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 29 of 38 PageID #:
                                    2081
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 30 of 38 PageID #:
                                    2082
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 31 of 38 PageID #:
                                    2083
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 32 of 38 PageID #:
                                    2084
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 33 of 38 PageID #:
                                    2085
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 34 of 38 PageID #:
                                    2086
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 35 of 38 PageID #:
                                    2087
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 36 of 38 PageID #:
                                    2088
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 37 of 38 PageID #:
                                    2089
Case 1:98-cr-00038-JMS-MJD Document 182-5 Filed 12/07/20 Page 38 of 38 PageID #:
                                    2090
